Title: From George Washington to Pusignan, 25 September 1785
From: Washington, George
To: Pusignan, Alexandre-César de Genevy de



Sir,
Mount Vernon 25th Septr 1785.

It is not fourteen days since I was honored with your letter of the 16th of last Octr; to what cause the delay is to be ascribed I am unable to inform you; but lest this answer with the inclosure should meet with any accident, I dispatch it under cover to Count de Rochambeau at Paris.
I am sorry Sir, it is not in my power to comply with your wishes in regard to the Order of the Cincinnati. The institution itself points out the different grades of Officers who are to be admitted into this Society; and at its last General Meeting, the members thereof in France, of which the Counts de Rochambeau & de Estaing were placed at the head; one in the Military, the other in the naval Line, were empowered to hold meetings & to decide upon the Claims of Officers belonging to either department in that Country.
It is there Sir, your pretensions must be offered; & if they are not precluded by the determination of your Sovereign, will I doubt not, meet with the liberal & favourable interpretation to which your merit entitles you. I have the honor to be &c.

G: Washington

